Sweeney, J.,
concurring. While I agree with the majority’s reversal of the directed verdict and discussion related thereto, I do not believe it is necessary to limit our decision in Settlemyer v. Wilmington Veterans Post No. U9 (1984), 11 Ohio St. 3d 123, 11 OBR 421, 464 N.E. 2d 521, to its own factual contéxt.
The key element of the Settlemyer holding was that this court refused to impose a duty upon social providers of alcohol (i.e., where no sale is alleged or indicated) to third persons who were injured by the recipient of alcoholic beverages. Cf. Mitseff v. Wheeler (1988), 38 Ohio St. 3d 112, 526 N.E. 2d 798. The instant holding is a logical and consistent interpretation of the extent of that precedent. The fact that some lower courts have misinterpreted the extent of the Settlemyer holding should not compel what may appear to be a retreat from or limitation of its true import. In my view, Settlemyer, supra, has provided this court with the proper framework for determining cases within this difficult area of law. Therefore, while I concur in the syllabus, judgment and most of the discussion set forth in the majority opinion, I believe that Settlemyer should be used as a basis for our decision and not narrowed to its own particular facts.